Citation Nr: 1709767	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-00 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability evaluation for a low back disability, currently rated as 20 percent disabling.  

2.  Entitlement to an increased disability evaluation for hypothyroidism, currently rated as 10 percent disabling.

3.  Entitlement to a disability evaluation in excess of 10 percent for radiculopathy of the right lower extremity, prior to July 29, 2014.  

4.  Entitlement to a disability evaluation in excess of 40 percent for radiculopathy of the right lower extremity, as of July 29, 2014.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran had active duty service from April 1984 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in San Juan, Puerto Rico.

In March 2012, the Vetera testified at a Board hearing in San Juan.  A transcript of that hearing is in the claims file.  In May 2014, the appeal was remanded to the agency of original jurisdiction (AOJ) to obtain additional medical records and examinations of the Veteran.  Subsequently, the AOJ assigned a disability rating of 40 percent for the radiculopathy of the right lower extremity, effective July 29, 2014.  As such, the issue involving radiculopathy has been bifurcated into two issues as shown on the front page of this action.  


FINDINGS OF FACT

The Veteran has notified the VA that he wishes to withdraw his appeal with respect to all issues.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal with respect to the issue of an increased rating for a low back disability, currently rated as 20 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016). 

2.  The criteria for withdrawal of an appeal with respect to the issue of an increased rating for hypothyroidism, currently rated as 10 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016). 

3.  The criteria for withdrawal of an appeal with respect to the issue of an increased rating for radiculopathy of the right lower extremity, rated as 10 percent prior to July 29, 2014, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016). 

4.  The criteria for withdrawal of an appeal with respect to the issue of an increased rating for radiculopathy of the right lower extremity, rated as 40 percent as of July 29, 2014, have been met.  38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105(d)(5) (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204(b) (2016).  Withdrawal may be made by the veteran or by his authorized representative in writing or on the record at a hearing.  38 C.F.R. § 20.204(a) (2016).

The Veteran submitted a written statement in February 2015, stating that he wished to withdraw his appeal with respect to all issues on appeal.  Because the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the appeal is dismissed.


ORDER

Entitlement to an increased disability evaluation for a low back disability, currently rated as 20 percent disabling, is dismissed.  

Entitlement to an increased disability evaluation for hypothyroidism, currently rated as 10 percent disabling, is dismissed.

Entitlement to a disability evaluation in excess of 10 percent for radiculopathy of the right lower extremity, prior to July 29, 2014, is dismissed.  

Entitlement to a disability evaluation in excess of 40 percent for radiculopathy of the right lower extremity, as of July 29, 2014, is dismissed.   



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


